Citation Nr: 1760865	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  13-21 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for migraine headaches prior to July 7, 2016, and in excess of 30 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for spondylosis and strain of the cervical spine.

3.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD), gastritis, and residuals of cholecystectomy (gallbladder removal).

4.  Entitlement to an initial compensable rating for lumbar strain prior to February 1, 2011, and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1986 to June 2010.

These matters come to the Board of Veterans' Appeals (Board) on appeal from November 2010 and February 2011 rating decisions issued by the VA Regional Office (RO) in Winston-Salem, North Carolina.  By those decisions, the RO granted service connection and an initial noncompensable rating for migraine headaches, effective July 1, 2010 (the day following the Veteran's discharge from service); granted service connection and an initial 10 percent rating for spondylosis and strain of the cervical spine, effective July 1, 2010; granted service connection and an initial 10 percent rating for GERD, gastritis, and residuals of cholecystectomy, effective July 1, 2010; and granted service connection for lumbar strain, evaluated as noncompensably disabling from July 1, 2010, and as 10 percent disabling from February 1, 2011.  In a December 2016 rating decision, the Veteran's migraine headaches were evaluated as 30 percent disabling, effective July 7, 2016.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 30 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In February 2014, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a Board hearing held in Washington, D.C.  A transcript of that hearing has been associated with the record.

These matters were previously before the Board in May 2016 at which time they were remanded for further development.  As additional development is required before a Board decision may be rendered, the issues on appeal are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the May 2016 remand, the RO requested additional information from the Veteran, including releases for any relevant records of post-service chiropractic care, specifically to include records originally submitted at the February 2014 Board hearing, for any records from Dr. Covelli, specifically to include those dated July 2010 or any subsequent relevant records, and for any records pertaining to relevant post-service visits to the Maxwell Air Force Base clinic.  Although several relevant medical treatment records have been obtained and associated with the claims file, in correspondence from January 2017, the Veteran stated that he never received the request for additional evidence due to a recent change in his contact information.  The claims file does not contain copies of the Veteran's release forms, and the Veteran has sought treatment from several private providers post-service.  As such, in order to ensure the Veteran has every opportunity to provide medical records relevant to his claims, on remand the RO should provide the Veteran another opportunity to submit the necessary releases or records themselves, taking note of the Veteran's updated contact information.

Also pursuant to the May 2016 remand, the Veteran was afforded several VA examinations to determine the severity of his service-connected disabilities.  A July 2016 examination in regards to his GERD, gastritis, and residuals of cholecystectomy found that the Veteran suffered from diarrhea stools and abdominal pain about five times per week and diarrhea with blood in stools about twice per week, with frequent episodes of bowel disturbance with abdominal distress.  The examiner listed the Veteran's symptoms as persistently recurrent epigastric distress, reflux, regurgitation, sleep disturbance four or more times per year, and nausea.  She concluded that his esophageal and intestinal conditions did not impact his ability to work.  

The Veteran had his gallbladder removed while in service in 2006.  In the May 2016 remand instructions, the VA examiner was asked to determine whether it was at least as likely as not (50 percent or greater probability) that the Veteran's symptoms were attributable to removal of his gallbladder, and if so, whether the symptoms were best described as moderate or severe.  The examiner did not address this request.  A partial opinion was submitted which appears to attribute some of the Veteran's symptoms to irritable bowel syndrome (IBS), but the opinion does not appear to fully address the effects, if any, of the gallbladder removal.  Accordingly, an addendum opinion is needed to address the totality of the Veteran's symptoms.  

The Veteran also underwent a VA examination in July 2016 to assess the extent of his lumbar spine disability.  He reported to the examiner that he has an increase in low back pain approximately four times per week, which is aggravated by activities.  He has a severe, stabbing type of pain to the lower right aspect of the lumbar spine with radiation of numbness and pain to the right thigh down the leg, extending into the feet and toes.  He reported flare-ups that are incapacitating up to 22 days.  The examiner noted that the Veteran did not report flare-ups in his spine, and that thus, there were no additional contributing factors of disability.  She further stated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The Board notes that the Veteran has consistently reported to clinicians that his lumbar pain radiates to his right thigh and leg.  Therefore, a new examination and opinion is needed that adequately addresses the Veteran's description of his symptoms, flare-ups, and radiating pain.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and to provide a release for any relevant records of post-service medical care he has received or, alternatively, to submit the records himself.  If he provides a release, assist him in obtaining the records, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  After the foregoing development has been completed to the extent possible, arrange to obtain from a qualified VA clinician an addendum opinion regarding the Veteran's GERD, gastritis, and residuals of cholecystectomy.   

After reviewing the record, the clinician should indicate whether the service-connected disabilities of the Veteran's upper digestive tract (i.e., GERD and gastritis) are manifested by persistently recurrent epigastric distress, pain (to include substernal, arm, or shoulder pain), regurgitation, vomiting, hematemesis, melena, dysphagia, pyrosis, and/or material weight loss; whether the disabilities are manifested by anemia and, if so, whether the anemia is moderate; and whether the service-connected symptoms are productive of impairment of health and, if so, whether such impairment is best characterized as severe, considerable, or less than considerable.  

As to symptoms associated with the lower digestive tract, the clinician should offer an opinion with respect to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any of the Veteran's symptoms are attributable to removal of his gallbladder and, if so, whether such symptoms are best characterized as moderate or severe.

The clinician should also indicate whether any of the Veteran's service-connected symptoms are indicative of, or functionally and/or anatomically analogous to, irritable bowel syndrome, and, if so, whether the symptoms are best described as mild, manifested by disturbances of bowel function with occasional episodes of abdominal distress; moderate, manifested by frequent episodes of bowel disturbance with abdominal distress; or severe, manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

The clinician is asked to consider and address the Veteran's credible reports of symptomatology.  A complete medical rationale for all opinions expressed should be provided.

3.  Also arrange to have the Veteran scheduled for a VA spine examination, and if appropriate, a neurological examination.  After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should fully describe any and all functional deficits associated with the Veteran's lumbar spine.  The examiner is specifically asked to address the Veteran's reports of flare-ups and radiating pain.

As part of the examination, the examiner should conduct range of motion studies on the neck and low back.  The examiner should first record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right lateral rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

If the service-connected disability of the Veteran's lumbar spine is manifested by neurological deficits, a full neurological examination should be completed.  The examiner should identify with specificity the precise nerve or nerves (if any) that are affected, or seemingly affected.  For each affected nerve, the examiner should indicate, with respect to each affected extremity, whether the impairment is best characterized as neuritis, neuralgia, or paralysis, and should describe the relative severity thereof (i.e., whether any noted neuritis, neuralgia, or incomplete paralysis is mild, moderate, or severe).  In so doing, the examiner should specifically indicate whether the Veteran has intervertebral disc syndrome and, if so, should describe the frequency and duration of incapacitating episodes, if any.  The examiner should also indicate whether the Veteran has any impairment of bladder or bowel function as a result of service-connected low back disability.

The examining clinician is asked to consider and address the Veteran's credible reports of symptomatology.  A complete medical rationale for all opinions expressed should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




